DETAILED ACTION
Claims 1-8 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since it is not clear what is meant by the term “allow” recited in line 7.  Additionally, it is not clear what is meant by the term “in accordance with” recited in the last line.
Regarding Claim 8, it is not clear what is meant by the term “appropriate” recited in each of lines 2-3. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1-4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (WO 2017075964 A1).
 Specifically, regarding Claim 1, Li discloses a vehicle operation system (Abstract), comprising: an imaging device configured to capture video footage of conditions peripheral to a vehicle (p. 7, ¶¶ 3-4, p. 8, ¶¶ 4-6, of the attached English Specification translation), a display device (p. 3, last ¶, p. 7, ¶¶ 3-4), a memory (p. 4, ¶ 1), and a processor that is coupled to the memory (p. 2, ¶ 4, p. 14, ¶ 7), the processor being configured to: [allow] the vehicle to be driven by remote operation by an operator (p. 8, ¶¶ 1-3), acquire video footage captured by the imaging device and perform image processing on the captured video footage to thereby generate processed video footage (p. 6, ¶¶ 1-3), display the processed video footage to the operator at the display device (p. 6, ¶ 2), and change image qualities of the captured video footage and the processed video footage [in accordance with] predetermined status information (p. 5, last two paragraphs). 
Regarding Claim 2, Li discloses that the processor is configured to set an image quality of the captured video footage to be lower than a standard image quality (e.g., by highest sharpness image filtering; p. 6, ¶ 2).
Regarding Claim 3, Li discloses that the processor is configured to set an hnage quality of the processed video footage to be lower than a standard image quality (e.g., when a preview image is provided to a mobile terminal but prior to “clear imaging”; p. 5, last ¶, p. 7, ¶ 3).
Regarding Claim 4, Li discloses that the processor generates the processed video footage by applying an emphasis display that emphasizes an object of attention in the captured video footage (p. 6, ¶ 5 - p. 7, ¶ 1).
Regarding Claim 7, Li discloses that the processor performs image analysis  (“preset shooting parameters”) based on information regarding a position of a user acquired from a user terminal carried by the user (p. 6, ¶ 7) and based on preregistered characteristics of the user (according to locked target priority; p. 7, ¶ 5, locked target automatic shooting mode).
Regarding Claim 8, Li discloses that the processor determines an [appropriate] parking or stopping position for the vehicle and applies the emphasis display (locked auto shooting mode) to the appropriate parking or stopping position (e.g., when a position of the locked target with respect to the three-dimensional coordinate system is maintained; p. 6, last ¶, see also p. 7, discussing utilization of a preset height [stopping position] with respect to a locked target). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of An et al. (U.S. Pat. Pub. No. 2010/0110905 A1, hereinafter “An”).
Li discloses substantially all of the limitations of the present invention, but does not disclose the claimed information.  However, An discloses acquir[ing] monitoring information regarding processing conditions at the processor and monitoring information regarding a state of communication from the imaging device to the processor when the processor acquires the video footage captured by the imaging device, and, from the monitoring information, in a case corresponding to at least one of a case in which a communication load of the state of communication is high, sets an image quality of the captured video footage to be lower than a standard image quality (¶¶ [0005], [0019]-[0021]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of An with those of Li to ensure sufficient and dynamic viewing quality is transmitted to a device user that is not dependent on communication quality. 
Regarding Claim 6, the combination of Li and An discloses substantially all of the limitations of the present invention but does not disclose the claimed display device image quality processing.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set an image quality of the processed video footage to be lower than a standard image quality when a communication load of the state of communication is high to ensure sufficient viewing quality is provided to a device user.  See, e.g., An, ¶¶ [0019]-[0021], which discusses controlling a quality of point-to-multipoint service according to reception quality information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833